Citation Nr: 0707326	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  03-24 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for drusen of the optic nerves, bilaterally.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from May 1976 to March 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

As previously noted, the veteran has made assertions 
involving migraines, motion sickness, dizziness, anxiety, 
major recurring depression with psychosis, distorted or 
blurred vision, monocular diplopia, and seizures.  Service 
connection has not been established for these conditions and 
issues pertaining to them are not currently before the Board.  
These matters are referred to the RO for clarification.  

When the case was previously before the Board, in February 
2005, it was remanded for examination of the veteran.  The 
required development has been completed and the Board 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The veteran's best corrected visual acuity is 20/20 in 
each eye.  

2.  The only residual of the veteran's service-connected 
drusen is very minimal peripheral loss, not to 60 degrees.  


CONCLUSION OF LAW

The criteria for a compensable rating for the service-
connected drusen of the optic nerves, bilaterally, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.20, 4.31, 4.75, 
4.76, 4.76a, 4.83, 4.83a, and 4.84a, Codes 6026, 6079, 6080 
(2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in February 2002 and April 2005, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claim for an increased rating; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed at that time to submit any evidence in 
her possession that pertained to her claim.  Although this 
notice was delivered after the initial denial of the claim, 
the AOJ subsequently readjudicated it based on all the 
evidence in April 2006, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of her claim and 
the late notice did not affect the essential fairness of the 
decision. 

Because the evidence mandates that the claim be denied, any 
question as to the appropriate effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The notice required by Dingess was sent to the veteran in 
June 2006.  

VA has done everything reasonably possible to assist the 
veteran with respect to her claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with her claim, and all 
required medical opinions have been sought.

Rating Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2004).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In this case, the service-
connected drusen of the optic nerves were rated as 
noncompensable in the unappealed rating decision of September 
2000.  The veteran's claim for an increase was received in 
January 2002.  

Drusen are small bright structures seen in the retina and the 
optic disk.  Stedman's Medical Dictionary, 542 (27th ed., 
2000).  There are no rating criteria for drusen, so they are 
rated by analogy.  When an unlisted condition is encountered 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2006).  Since the 
veteran's drusen are on the optic nerve heads, they are rated 
as optic neuritis under 38 C.F.R. § 4.84a, Code 6026 (2006).  
This rating code provides that the disability will be rated 
on the impairment of visual acuity or loss of field of 
vision.  

A compensable rating for impairment of visual acuity requires 
that the best correctable vision in one eye be limited to 
20/40 or less and best correctable vision in the other eye be 
limited to 20/50 or less.  Visual acuity of 20/40 in each 
eye, or better, is not compensable.  38 C.F.R. §§ 4.75, 4.83, 
4.83a,  4.84a, Code 6079 (2006).  A compensable rating for 
impairment of the field of vision requires a contraction to 
60 degrees or less.  38 C.F.R. §§ 4.76, 4.76a, 4.84a, Code 
6080 (2006).  

It must be noted that in every instance where the rating 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2006).  

Analysis of Evidence

The report of a private eye examination in October 2000 shows 
visual acuity of 20/25 with the veteran's current glasses.  
The report of field of vision testing did not indicate a 
constriction to 60 degrees or less.  It was commented that 
monocular diplopia with each eye disappeared on pinhole 
testing; there was no double vision.  Significant, large, 
deeply buried drusen were seen in both eyes.  

The report of the November 2000 private eye examination shows 
the best corrected visual acuity was 20/20 in each eye.  
Confrontation fields were normal in both eyes.  Examination 
of the posterior segment disclosed significant optic nerve 
drusen.  The pertinent diagnosis was optic nerve drusen, in 
both eyes.  There were also diagnoses of myoclonic seizures 
and monocular diplopia.  

A private examination report, dated in February 2001, shows 
that the veteran experienced an attack of generalized 
seizures while corneal topography was being performed.  

The veteran's eyes were examined by VA in June 2002.  Visual 
acuity with her current correction was 20/40 on the right and 
20/30 on the left.  With pinhole testing, vision on the right 
improved to 20/30, and was unimproved on the left.  External 
examination was unremarkable.  Slit lamp examination showed 
the lids, conjunctivae, cornea, anterior chambers, and irides 
to be normal.  There were minimal cortical scleral cataracts 
in both eyes.  There were marked optic nerve drusen just 
toward the edges of the optic nerve heads, less on the left.  
There was no evidence of a physiologic cup in either eye.  
Branch vessels, macula, and periphery were within normal 
limits, in both eyes.  The impression was drusen of the optic 
nerve, both eyes; and minimal cortical cataract, both eyes.  

The report of the September 2005 VA eye examination shows 
that visual acuity was: 

Uncorrected 
Distant
Uncorrected 
Near
Corrected 
Distant
Corrected 
Near
Righ
t
20/400
20/25
20/20
20/20
Left
20/150
20/25
20/20
20/20

Extraocular motility was full in all gazes.  Confrontation 
visual field testing was full to finger counting in all 
quadrants in both eyes.  Pupils were equal and reactive with 
no afferent defect, although the right pupil had prominent 
hippus.  Slit lamp examination revealed clear lid margins, 
normal punctuate, white conjunctivae, clear cornea, deep and 
quiet anterior chambers, normal irises, and trace nuclear 
sclerotic cataracts in both eyes.  Dilated fundus examination 
disclosed prominent large optic nerve head drusen in the 
right eye with a small central cup.  The right eye macula was 
flat, and the vasculature and periphery were normal.  In the 
left eye, small optic nerve drusen were located beneath the 
lamina and there was small central cupping.  The macula was 
flat.  Vasculature and periphery were normal.  It was the 
impression that the veteran had a history of optic nerve head 
drusen worse in the right eye than the left.  They appeared 
stable on comparison with previous photographs.  Humphrey 
visual field testing revealed mild peripheral loss in both 
eyes, not progressive since the last visual field test.  The 
examiner commented that the only residual of the veteran's 
service-connected drusen was very minimal peripheral loss.  
It was noted that a Goldman bowl test would most likely not 
detect the finding, would be of no use, and, therefore, would 
not be done.  The examiner further stated that he could not 
account for the complaint of double vision.  During testing, 
there were no restrictions of eye movements that could 
explain the double vision.  The etiology remained unknown.  

Conclusion

While the veteran may feel that her service-connected eye 
disability warrants a compensable evaluation, the findings of 
the trained medical professionals are significantly more 
probative in determining whether the criteria for a higher 
evaluation have been met.  In this case, the findings of the 
private and VA examiners agree that the veteran does not have 
a loss of visual acuity or a constriction of visual fields 
which would meet the criteria for a compensable rating.  The 
medical reports form a preponderance of evidence against the 
claim.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2006) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2006).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An increased (compensable) disability rating for drusen of 
the optic nerves, bilaterally, is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals`


 Department of Veterans Affairs


